ACCEPTED
                                                                                          01-15-00275-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                      9/2/2015 6:30:19 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                    IN THE FIRST COURT OF APPEALS
                           Sitting at Houston, TX
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                               NO. 01-15-00275-CR                    HOUSTON, TEXAS
                                                                 9/2/2015 6:30:19 AM
                                                                 CHRISTOPHER A. PRINE
                             WALTER BALLARD,                             Clerk
                                Appellant,

                                      Versus

                          THE STATE OF TEXAS,
                                  Appellee.
                 Appeal from the 183rd Judicial District Court
                  Harris County, Texas- Cause No. 1390115
                   Honorable Vanessa Velasquez Presiding

                   APPELLANT’S SECOND MOTION FOR
                   EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF
THE FIRST COURT OF APPEALS:

      MAVERICK J. RAY, undersigned counsel for Appellant, respectfully

moves for an extension of time to file Appellant's Opening Brief and for cause

would show as follows:

   1.! Appellant was convicted of Possession of a Child Pornography in Cause No.
       1390115.
   2.! Timely notice of appeal was given.

   3.! The time for filing Appellant's brief expired on August 28, 2015. The failure

      to seek an extension prior to that time was not intentional or deliberate.

   4.! Counsel has had six jury trials set which has caused counsel to spend extra
         time prepping for trial and has not allowed significant time to finish the brief

         in this case. Further, Appellant has moved around between five different

         facilities since his incarceration in March of this year and numerous

         communications, documents, and writings concerning Appellant’s brief sent

         back and forth between counsel and Appellant have failed to reach its proper

         destination causing certain issues to not be ready to submit for review.

   5.! Granting leave to file and extending the time for filing the Appellant's

         Opening Brief will work no prejudice to the State of Texas in the preparation

         and filing of the Appellee's Brief

   6.! This request is being made not for the purpose of delay but that justice may

         be done and that Appellant may realize his right to appeal.

   7.! Appellant is requesting an extension of at least two months.

         For all of the reasons set forth above. Appellant requests and pays this Court

to enter an order granting an extension for the time to file Appellant's Opening

Brief.

                                                                Respectfully Submitted,

                                                                     /s/ Maverick J. Ray

                                                                     MAVERICK RAY
                                                                     1419 Franklin ST.
                                                                     Houston, Texas 77002
                                                                     Telephone: (281) 947-2007
                                                                     Facsimile: (713) 714-2225
                                                                     SBN: 24080451
                           CERTIFICATE OF SERVICE

   Undersigned counsel certifies that a true and correct copy of the above and
foregoing Motion for Extension of time to file Brief has been this day placed in the
United States Mail, postage prepaid, addressed to the office of the Harris County
District Attorney's office, appellate division, 1201 Franklin, Ste. 600, Houston,
Texas 77002.


                               /s/ Maverick J. Ray
                               MAVERICK J. RAY